 


 HR 2728 ENR: To designate the station of the United States Border Patrol located at 25762 Madison Avenue in Murrieta, California, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 2728 
 
AN ACT 
To designate the station of the United States Border Patrol located at 25762 Madison Avenue in Murrieta, California, as the Theodore L. Newton, Jr. and George F. Azrak Border Patrol Station. 
 
 
1.DesignationThe station of the United States Border Patrol located at 25762 Madison Avenue in Murrieta, California, shall be known and designated as the Theodore L. Newton, Jr. and George F. Azrak Border Patrol Station. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the station referred to in section 1 shall be deemed to be a reference to the Theodore L. Newton, Jr. and George F. Azrak Border Patrol Station. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
